MacEEAN, J.
To relieve the defendant, judgment debtor, from the contempt in which he has been held by the court below for violation of an order, heretofore served upon him, forbidding him to dispose “of the property belonging to him not exempt by law from execution, or in any manner to interfere therewith, until further order in the premises,” it should appear that the moneys received and disbursed by him subsequent to the restraining order served upon him were exempt from restraint under the provisions of section 2463, Code of Civil Procedure. The testimony of the defendant debtor himself does not disclose that said moneys were earned for personal services, and so he was rightly held to be in contempt. Mulford v. Gibbs, 9 App. Div. 490, 41 N. Y. Supp. 273; Id., 13 App. Div. 624, 42 N. Y. Supp. 1129, which was affirmed without opinion in 153 N. Y. 656, 47 N. E. 1109.
Order affirmed, with $10 costs and disbursements. All concur.